 1 PHILIP A. TALBERT
   Acting United States Attorney
 2 ALYSON A. BERG
   Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for the United States

 7

 8                                     IN THE UNITED STATES DISTRICT COURT

 9                                       EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:21-MC-00001-AWI

12                    Plaintiff,                        CONSENT JUDGMENT OF FORFEITURE

13           v.

14   APPROXIMATELY $60,000.00 IN U.S.
     CURRENCY,
15
     APPROXIMATELY $10,000.00 IN U.S.
16   CURRENCY, and

17   ASSORTED MONEY ORDERS VALUED AT
     $4,000.00 IN U.S. CURRENCY,
18
                      Defendants.
19
20          Pursuant to the Stipulation for Consent Judgment of Forfeiture, the Court finds:

21          1.       On July 10, 2020, agents with the Drug Enforcement Administration (“DEA”) seized

22 approximately $60,000.00 in U.S. Currency during a vehicle stop on Golden State Highway north of E

23 Street in Fresno, California.

24          2.       On July 23, 2020, DEA seized approximately $10,000.00 in U.S. Currency and assorted

25 money orders valued at $4,000.00 in U.S. Currency during the execution of a search warrant at 304 East

26 Polk Street, Coalinga, California. The approximately $60,000.00 in U.S. Currency, approximately

27 $10,000.00 in U.S. Currency and assorted money orders valued at $4,000.00 in U.S. Currency are

28 hereafter referred to as the “Defendant Funds.”

      Consent Judgment of Forfeiture
                                                        1
30
 1          3.       DEA commenced administrative forfeiture proceedings, sending direct written notice to

 2 all known potential claimants and publishing notice to all others. On or about October 13, 2020, DEA

 3 received a claim from Albert Corona asserting an ownership interest in the Defendant Funds.

 4          4.       The United States represents that it could show at a forfeiture trial that, on or about June

 5 17, 2020, DEA agents received information concerning the methamphetamine trafficking activity of

 6 Alberto Corona (hereafter “Corona”). As a result of the information, DEA learned that Corona intended

 7 to purchase 30 pounds of methamphetamine for a price of $60,000.00. The exchange was to take place

 8 on July 10, 2020 at the Pick-N-Pull located at 3230 E. Jensen Avenue in Fresno, California.

 9          5.       The United States could further show that on July 10, 2020, law enforcement established

10 surveillance in the vicinity of the Pick-N-Pull parking lot and observed two unidentified males arrive at

11 the parking lot in a gold Nissan Murano. An FPD detective walked past the Nissan Murano and

12 identified the front passenger as Corona. Surveillance observed the Nissan depart from the parking lot

13 and drive to the predesignated meeting location where the narcotics transaction was to take place.

14          6.       The United States could also show that surveillance was maintained on the Nissan

15 Murano as it departed from the parking lot and traveled north on Golden State Highway. FPD detectives

16 initiated a probable cause stop on the Nissan Murano. An FPD detective made contact with the driver

17 and identified the passenger as Corona. The detective asked the driver to exit the vehicle. The detective

18 observed the driver look over to Corona and they both nodded their heads in an up and down motion.

19 The driver told the detective he was armed with a firearm upon which he was sitting.
20          7.       The United States represents that it could show at a forfeiture trial the detective detained

21 the driver in handcuffs, secured the firearm, and escorted the driver to the back of the patrol unit. A

22 detective detained Corona in handcuffs and asked him to stand by the front of the patrol unit. An FPD

23 sergeant and his narcotic detection canine, “Buster,” responded to the scene. Buster and his handler

24 conducted a scent search of the vehicle. Buster gave a positive alert to the presence of the odor of

25 narcotics emitting from the center console of the Nissan.

26          8.       The United States could also show that a detective contacted the driver and received

27 verbal consent to search the vehicle. The driver said he was just providing Corona with a ride to Fresno;

28 however, he said there was going to be evidence of a subject who was contacting him through his phone

      Consent Judgment of Forfeiture
                                                           2
30
 1 to purchase pound quantities of methamphetamine.

 2          9.       The United States could further show that an FPD detective contacted Corona and asked

 3 him whether there was anything illegal inside of the vehicle. Corona said that the only thing he had was

 4 $60,000 in the center console of the vehicle. The detective searched the vehicle and located inside the

 5 center console a white plastic bag that contained six large individual bundles of U.S. Currency. Corona

 6 confirmed the currency inside the white plastic bag had $60,000 in cash. Buster and his handler

 7 conducted a scent search of the money located in the center console. Buster gave a positive alert to the

 8 presence of the odor of narcotics on the $60,000. Corona claimed ownership of the money and said that

 9 the $60,000 was intended to purchase 30 pounds of methamphetamine, but that it was his first time

10 buying narcotics. Corona stated that he was going to use the money from the proceeds of the meth sales

11 for a medical operation that he needed. An official count and denomination breakdown for the currency

12 seized from Corona was as follows: 575 x $100 bills and 50 x $50 bills for a total of $60,000.00 in U.S.

13 Currency.

14          10.      On July 23, 2020, Fresno DEA agents, officers with the California Highway Patrol

15 (CHP), and FPD detectives served a search warrant at Corona’s business location located at 304 E. Polk

16 Street, in Coalinga, California. Law enforcement encountered Corona as the owner of the business

17 Coalinga Auto & Truck Diesel Repair, and Corona’s wife, Ivonne Angelica Romero de Corona.

18          11.      At a trial, the United States could show that during a search of the business, law

19 enforcement located approximately 25.47 ounces of marijuana, a digital gram scale, and packaging
20 material consistent with narcotics sales in the shop area of the business. Law enforcement observed that

21 a portion of the shop was converted into a sleeping quarters for Corona and his wife. During a search of

22 the main shop area, law enforcement located inside an oil filter box a plastic grocery bag containing

23 approximately $10,000 cash all in $100 bills, together with four money orders, each for $1,000. Corona

24 informed law enforcement that a handgun was in the sleeping quarters. A subsequent search of the area

25 resulted in the location of a stolen loaded Taurus .357 magnum revolver.

26          12.      The United States would further establish that law enforcement arrested Corona for

27 possession of marijuana for sales in violation of California Health & Safety Code § 11359, and for Felon

28 in Possession of a Firearm in violation of California Penal Code § 29800(a)(1). Law enforcement

      Consent Judgment of Forfeiture
                                                          3
30
 1 transported Corona to the Coalinga Police Department where he was booked and interviewed. Corona

 2 was released on a criminal citation.

 3          13.      The United States could further show that a detective Mirandized Corona. Corona stated

 4 that the firearm belonged to his wife, and he knew she had it in their living quarters of the shop. Corona

 5 said the marijuana is for personal use for him and his wife and denied selling it, despite that it was

 6 located next to a scale and packaging material. Corona claimed the cash and money orders and said he

 7 hid it in the room in case someone breaks into the shop.

 8          14.      At a trial, the United States could establish that Corona’s criminal history includes

 9 multiple arrests including two narcotic-related convictions for which he was incarcerated.

10          15.      The United States could further show at a forfeiture trial that the Defendant Funds is

11 forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(6).

12          16.      Without admitting the truth of the factual assertions contained in this stipulation,

13 Claimant specifically denying the same, and for the purpose of reaching an amicable resolution and

14 compromise of this matter, Claimant agrees that an adequate factual basis exists to support forfeiture of

15 the Defendant Funds. Albert Corona hereby acknowledges that he is the sole owner of the Defendant

16 Funds, and that no other person or entity has any legitimate claim of interest therein. Should any person

17 or entity institute any kind of claim or action against the government with regard to its forfeiture of the

18 Defendant Funds, Claimant shall hold harmless and indemnify the United States, as set forth below.

19          17.      This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as this

20 is the judicial district in which acts or omissions giving rise to the forfeiture occurred.

21          18.      This Court has venue pursuant to 28 U.S.C. § 1395, as this is the judicial district in which

22 the Defendant Funds were seized.

23          19.      The parties herein desire to settle this matter pursuant to the terms of a duly executed

24 Stipulation for Consent Judgment of Forfeiture.

25          Based upon the above findings, and the files and records of the Court, it is hereby ORDERED

26 AND ADJUDGED:

27          1.       The Court adopts the Stipulation for Consent Judgment of Forfeiture entered into by

28 and between the parties.

      Consent Judgment of Forfeiture
                                                           4
30
 1          2.       Upon entry of the Consent Judgment of Forfeiture, $33,000.00 of the Approximately

 2 $60,000.00 in U.S. Currency, approximately $10,000.00 in U.S. Currency, and the four various money

 3 orders totaling $4,000.00 in U.S. Currency, together with any interest that may have accrued on the

 4 total amount seized, shall be forfeited to the United States pursuant to 21 U.S.C. § 881(a)(6), to be

 5 disposed of according to law.

 6          3.       Upon entry of the Consent Judgment of Forfeiture, but no later than 60 days thereafter,

 7 $27,000.00 of the Approximately $60,000.00 in U.S. Currency shall be returned to Claimant Albert

 8 Corona through his attorney, Arturo Hernandez.

 9          4.       Claimant Albert Corona withdraws his petition for remission or mitigation filed with

10 the DEA on October 13, 2020, alleging an interest in the Defendant Funds.

11          5.       The United States of America and its servants, agents, and employees and all other

12 public entities, their servants, agents and employees, are released from any and all liability arising out

13 of or in any way connected with the seizure or forfeiture of the Defendant Funds. This is a full and

14 final release applying to all unknown and unanticipated injuries, and/or damages arising out of said

15 seizure or forfeiture, as well as to those now known or disclosed. Claimant waives the provisions of

16 California Civil Code § 1542.

17          6.       No portion of this stipulated settlement, including statements or admissions made

18 therein, shall be admissible in any criminal action pursuant to Rules 408 and 410(a)(4) of the Federal

19 Rules of Evidence.
20          7.       All parties will bear their own costs and attorney’s fees.

21          8.       Pursuant to the Stipulation for Consent Judgment of Forfeiture filed herein, the Court

22 enters a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause

23 for the seizure of the above-described Defendant Funds.

24
     IT IS SO ORDERED.
25

26 Dated:     May 18, 2021
                                                  SENIOR DISTRICT JUDGE
27

28

      Consent Judgment of Forfeiture
                                                           5
30
